           Case 2:18-cv-00313-APG-VCF Document 63 Filed 09/24/20 Page 1 of 1




 1                               UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 SCOTTSDALE INDEMNITY COMPANY,                               Case No.: 2:18-cv-00313-APG-VCF

 4           Plaintiff                                        Order for Stipulation of Dismissal or
                                                                         Status Report
 5 v.

 6 QUALITY MEDICAL IMAGING OF
   CALIFORNIA, INC. AND QUALITY
 7 MEDICAL IMAGING, LLC,

 8           Defendants

 9         In September 2019, the parties advised the court that they had reached a settlement. ECF

10 No. 56. In April 2020, I stayed the case and ordered the parties to file a stipulation of dismissal

11 or a status report by September 18, 2020. ECF No. 61. That date has passed but the parties have

12 not filed a stipulation of dismissal or a status report.

13         I ORDER the parties to file a stipulation of dismissal or status report by October 2, 2020.

14 The failure to do so will result in dismissal of the case without further notice.

15         DATED this 24th day of September, 2020.

16

17
                                                              ANDREW P. GORDON
                                                              UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23
